ORDER
PER CURIAM:
Following a jury trial in the Circuit Court of Jackson County, Appellant Willie Gibson was convicted of murder in the second degree, attempted robbery in the first degree, and two counts of armed criminal action. Gibson appeals. He argues that the circuit court plainly erred in admitting into evidence an incriminating letter he wrote while in jail, because (according to Gibson) the letter was insufficiently authenticated. We affirm. Because a published opinion would have no precedential value, we have provided the parties an unpublished memorandum setting forth the reasons for this order. Rule 30.25(b).